DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on May 11, 2021.
Claims 1, 2, 4, 9 – 11 and 13 have been amended and are hereby entered.
Claims 3 and 5 – 8 have been cancelled.
Claims 1, 2, 4, and 9 – 15 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive. 
Applicant’s declaration filed May 11, 2021 has been considered and is hereby entered.
Applicant argues that the scope of the compounds as claimed is commensurate with that shown in the declaration as being unexpectedly superior, compared to the isomers taught in 
Applicant argues that the date in Tables A-B and C-D demonstrate that the voltage and the efficiency characteristics of all the examples and comparative exampels are within a comparable range, which are consistent with the observations that the effect of the characteristics of other layers (such as no matter what kind of materials or thickness used) do not have as much impact on the properties of voltage and efficiency of the organic light emitting device, as the effect of the compounds claimed over the corresponding compounds taught in Mujica-Fernaud. Examiner respectfully disagrees. The compounds in the Declaration show Voltage and Efficency values for the compounds that differ by approximately 10%, which is claimed to be superior. However, the results were only run 2 times, which makes the statistical distinction of the results difficult to determine. While results were shown for 2 separate device structures, the devices used were very different from each other and it is unclear whether the different performance is related to the compounds specifically or the synergistic effect of a specific set of compounds in layers. Furthermore, the isomeric compounds having different values would be expected, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Mujica-Fernaud (US20150155491).
As per claims 1 – 2, 4, 9 and 10, Mujica-Fernaud teaches:
An organic electronic device comprising a first electrode, a second electrode disposed to face the first electrode and an organic material layer having one or more layers disposed between the first electrode and the second electrode, wherein the organic material layer comprises an electron blocking layer or a hole transporting layer, wherein the electron blocking layer or the hole transporting layer comprises a compound represented by Chemical Formula 1 ([0065] “The data of various OLEDs are shown in the following examples (see Tables 1 and 2). The substrates used are glass plates coated with structured ITO (indium tin oxide) in a thickness of 50 nm. The OLEDs have in principle the following layer structure: substrate/hole-injection layer (HIL1)/hole-transport layer (HIL2)/hole-injection layer (HIL3)/electron-blocking layer (EBL)/emission layer (EML)/electron-transport layer (ETL)/electron-injection layer (EIL) and finally a cathode.”… [00169] “Compounds according to the invention are particularly suitable as HIL, HTL or EBL in OLEDs. They are suitable as a single layer, but also as mixed component as HIL, HTL, EBL or within the EML.”)
A compound represented by Chemical Formula 1 
    PNG
    media_image1.png
    290
    518
    media_image1.png
    Greyscale
 , where Ar1 is 
    PNG
    media_image2.png
    198
    402
    media_image2.png
    Greyscale
(Mujica-Fernaud teaches at least compound 150 
    PNG
    media_image3.png
    264
    269
    media_image3.png
    Greyscale
, which reads on the claimed compound where L is a direct bond; R3 and R4 are hydrogen; a is 1; b is 1; R1 and R2 are an alkyl group; m is 1; R5 to R10 are hydrogen; c is 1; d is 1; X is O; and the compound is shown in claim 4 
    PNG
    media_image4.png
    195
    148
    media_image4.png
    Greyscale
 .)
The compound of Muijca-Fernaud is a structural isomer of the claimed compounds and differs only in the location bond of the phenanthracene group to the nitrogen. However, it would have been obvious to move the location of the bond to the position claimed. As shown in Tables 1 and 2, the compounds HTMV6 and HTMV7 (examples V7 and V8) perform similarly, despite being isomers, where one has a nitrogen bonded at the claimed position and the other has a In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
As per claim 3, Mujica-Fernaud teaches:
Wherein R8 is a phenyl group (Mujica-Fernaud teaches compound 144 
    PNG
    media_image5.png
    305
    300
    media_image5.png
    Greyscale
, which contains a carbazole group substituted in the claimed location with a phenyl ring. It would have been obvious to one of ordinary skill in the art to substitute compound 150 in a similar manner.)
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the .

Claims 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud (US20150155491), as applied to claims 1-10 above and further in view of Kawamura (US20120181922).
As per claims 11 and 12, Mujica-Fernaud teaches all the limitations of claim 5. Mujica-Fernaud does not teach:
A light emitting layer comprising the compound 
    PNG
    media_image6.png
    134
    242
    media_image6.png
    Greyscale

Kawamura teaches monoanthrancene derivatives and fused aromatic amine derivatives for use in organic layers of OLEDs (Abstract). Kawamura further teaches:
A light emitting layer comprising the compound 
    PNG
    media_image6.png
    134
    242
    media_image6.png
    Greyscale
 ([0015] 
    PNG
    media_image7.png
    160
    293
    media_image7.png
    Greyscale
, where L101 is a direct bond, X1 is an substituted or unsubstituted divalent pyrene group, X2 and X3 are represented by Ar41 – Ar44  and are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compound of Kawamura in the light emitting layer of Mujica-Fernaud. One of ordinary skill would have been motivated to make this modification because Kawamura teaches that the aminopyrene derivative can be used “to provide an organic EL device that can be driven at low drive voltage and has a long lifetime” ([0010]). 
As per claims 13 – 15, Mujica-Fernaud teaches all the limitations of claim 5. Mujica-Fernaud does not teach:
A light emitting layer comprising the compound 
    PNG
    media_image8.png
    238
    306
    media_image8.png
    Greyscale

Kawamura teaches monoanthrancene derivaties and fused aromatic amine derivatives for use in organic layers of OLEDs (Abstract). Kawamura further teaches:
A light emitting layer comprising the compound 
    PNG
    media_image8.png
    238
    306
    media_image8.png
    Greyscale
 ([0092] , 
    PNG
    media_image9.png
    171
    338
    media_image9.png
    Greyscale
wherein X4 is a 1-napthyl group, and X6 is a 2-naphthyl group, as required by claim 14.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compound of Kawamura in the light emitting layer 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789